Exhibit 10.1




AMENDMENT NO. 1 TO
DELEGATION OF CONTROL AGREEMENT
AMONG
KINDER MORGAN G.P., INC.
KINDER MORGAN MANAGEMENT, LLC
KINDER MORGAN ENERGY PARTNERS, L.P.
KINDER MORGAN OPERATING L.P. "A"
KINDER MORGAN OPERATING L.P. "B"
KINDER MORGAN OPERATING L.P. "C"
KINDER MORGAN OPERATING L.P. "D"
AND
KINDER MORGAN CO2 COMPANY, L.P.

This Amendment No. 1 to Delegation of Control Agreement (this "Amendment") dated
as of July 20, 2007, is among Kinder Morgan G.P., Inc., a Delaware corporation
(the "General Partner"), Kinder Morgan Management, LLC, a Delaware limited
liability company ("Management"), Kinder Morgan Energy Partners, L.P., a
Delaware limited partnership (the "Master Partnership"), Kinder Morgan Operating
L.P. "A", a Delaware limited partnership ("OLP "A""), Kinder Morgan Operating
L.P. "B", a Delaware limited partnership ("OLP "B""), Kinder Morgan Operating
L.P. "C", a Delaware limited partnership ("OLP "C""), Kinder Morgan Operating
L.P. "D", a Delaware limited partnership ("OLP "D""), and Kinder Morgan CO2
Company, L.P., a Texas limited partnership ("CO2" and together with OLP "A,"
OLP "B," OLP "C," and OLP "D," the "Operating Partnerships," and, together with
the Master Partnership, the "Partnerships"), and amends the Delegation of
Control Agreement dated May 18, 2001 among the General Partner, Management, and
the Partnerships (the "Agreement"). The General Partner is the sole general
partner of the Partnerships.

RECITALS:

The General Partner, Management and the Partnerships wish to amend the Agreement
as set forth herein.

The board of directors of Management has determined in its sole discretion that
this Amendment does not have a material adverse effect on the rights or
preferences of the holders of Listed Shares (as such term is defined in the
Second Amended and Restated Limited Liability Company Agreement of Management,
as amended, restated or supplemented), or reduce the time for any notice to
which such holders of Listed Shares would be entitled.

NOW, THEREFORE, the parties hereto agree as follows:

1.

Amendment to Agreement.  The fifth bullet point in Schedule 1.4 to the Agreement
is hereby amended to read in its entirety as follows:

·

dissolve or liquidate the Master Partnership, or, after taking into account the
creditors of the Master Partnership, SFPP, L.P. or Calnev Pipe Line, L.L.C.,
respectively, cause the Master Partnership, SFPP, L.P. or Calnev Pipe Line,
L.L.C. to take, or





--------------------------------------------------------------------------------

consent to the Master Partnership, SFPP, L.P. or Calnev Pipe Line, L.L.C.
taking, any of the following actions:  (a) instituting proceedings to be
adjudicated bankrupt or insolvent, or (b) consenting in writing to the
institution of bankruptcy or insolvency proceedings against it, or (c) filing a
petition seeking or consenting to reorganization or relief under any applicable
federal or state law relating to bankruptcy, or (d) consenting in writing to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Master Partnership, SFPP, L.P. or Calnev Pipe Line,
L.L.C. or a substantial part of their respective property, or (e) making any
assignment for the benefit of its creditors, or (f) except as required by law,
admitting in writing its inability to pay its respective debts generally as they
become due, or

2.

Ratification of Agreement.  The Agreement, as amended by this Amendment, is in
all respects ratified and confirmed and remains and continues in full force and
effect.

3.

Miscellaneous.

3.1

Pronouns and Plurals.  Whenever the context may require, any pronoun used in
this Amendment shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa.

3.2

Further Action.  The parties shall execute and deliver all documents, provide
all information and take or refrain from taking actions as may be necessary or
appropriate to achieve the purposes of this Amendment.

3.3

Binding Effect; Assignment.  The Agreement, as amended by this Amendment, shall
be binding upon and inure to the benefit of the parties hereto and their
successors and permitted assigns.

3.4

Counterparts.  This Amendment may be executed in counterparts, all of which
together shall constitute an agreement binding on all parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

3.5

Applicable Law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law.

3.6

Invalidity of Provisions.  If any provision of this Amendment is or becomes
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date first above written.





--------------------------------------------------------------------------------





 

"General Partner"

KINDER MORGAN G.P., INC.

  

  

 

By:

 

/s/ Kimberly A. Dang

 

 

 

Kimberly A. Dang
Chief Financial Officer and Vice President,
Investor Relations

  

  

 

 

 

 

"Management"
KINDER MORGAN MANAGEMENT, LLC

  

  

 

By:

 

/s/ Joseph Listengart

 

 

 

Joseph Listengart
Vice President, General Counsel and
Secretary

  

  

 

 

 

 

"Master Partnership"
KINDER MORGAN ENERGY PARTNERS, L.P.

  

  

 

By:

 

Kinder Morgan G.P., Inc.,
its General Partner

  

 

By:

 

Kinder Morgan Management, LLC,
its delegate

  

  

 

By:

 

/s/ Kimberly A. Dang

 

 

 

Kimberly A. Dang
Chief Financial Officer and Vice President,
Investor Relations








--------------------------------------------------------------------------------





 

OLP "A"

  

KINDER MORGAN OPERATING L.P. "A"

  

 

By:

 

Kinder Morgan G.P., Inc.,
its General Partner

  

 

By:

 

Kinder Morgan Management, LLC,
its delegate

  

  

 

By:

 

/s/ Kimberly A. Dang

 

 

 

Kimberly A. Dang
Chief Financial Officer and Vice President,
Investor Relations

  

  

 

 

 

 

OLP "B"

  

KINDER MORGAN OPERATING L.P. "B"

  

 

By:

 

Kinder Morgan G.P., Inc.,
its General Partner

  

 

By:

 

Kinder Morgan Management, LLC,
its delegate

  

  

 

By:

 

/s/ Kimberly A. Dang

 

 

 

Kimberly A. Dang
Chief Financial Officer and Vice President,
Investor Relations

  

  

 

 

 

 

OLP "C"

  

KINDER MORGAN OPERATING L.P. "C"

  

 

By:

 

Kinder Morgan G.P., Inc.,
its General Partner

  

 

By:

 

Kinder Morgan Management, LLC,
its delegate

  

  

 

By:

 

/s/ Kimberly A. Dang

 

 

 

Kimberly A. Dang
Chief Financial Officer and Vice President,
Investor Relations





--------------------------------------------------------------------------------





 

OLP "D"

  

KINDER MORGAN OPERATING L.P. "D"

  

 

By:

 

Kinder Morgan G.P., Inc.,
its General Partner

  

 

By:

 

Kinder Morgan Management, LLC,
its delegate

  

  

 

By:

 

/s/ Kimberly A. Dang

 

 

 

Kimberly A. Dang
Chief Financial Officer and Vice President,
Investor Relations

  

  

 

 

 

 

CO2

  

KINDER MORGAN CO2 COMPANY, L.P.

  

 

By:

 

Kinder Morgan G.P., Inc.,
its General Partner

  

 

By:

 

Kinder Morgan Management, LLC,
its delegate

  

  

 

By:

 

/s/ Kimberly A. Dang

 

 

 

Kimberly A. Dang
Chief Financial Officer and Vice President,
Investor Relations






